significant index no department of the treasury internal_revenue_service oy tax_exempt_and_government_entities_division washington d c apr ter phe kd re dear ' company this letter is to inform you that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been denied in a letter dated date you were informed that your request for a waiver of the minimum_funding_standard had been tentatively denied and were offered a conference of right in accordance with section dollar_figure of revproc_2010_4 2010_1_irb_122 our primary reason for the tentative denial was that the pension_benefit_guaranty_corporation pbgc’ had informed us that the assets of the company had been liquidated as part of a bankruptcy filing and that the plan was in the process of being terminated sec_412 of the code provides that if an employer is unable to satisfy the minimum_funding_standard without experiencing a temporary substantial business hardship and application of the standard would be adverse to the interests of plan participant's in the aggregate then the minimum_funding_standard for the plan_year in question may be waived sec_412 provides that one of the factors taken into account in determining temporary substantial business hardship is that it is reasonable to expect that the plan will be continued only if the waiver is granted however it is not reasonable to expect that the plan will be continued only if your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date is granted since the plan is being terminated our letter dated date stated that if you did not contact us to schedule a conference within days we would finalize our ruling denying your request fora waiver of the minimum_funding_standard for the plan for the plan_year ending date as of date we have not heard from you or your authorized representative accordingly your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to the assistance concerning this matter please contact if you require further at sincerely yours qo’ andrew e zuckerman director employee_plans rulings agreements
